Citation Nr: 9918773	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  97-20 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an anxiety 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1978 to 
October 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
PTSD and an anxiety disorder; granted a 30 percent rating for 
the veteran's service-connected asthmatic bronchitis; and 
denied a compensable rating for the veteran's service-
connected headaches.  The veteran filed a Notice of 
Disagreement (NOD) as to the denials of service connection 
for PTSD and an anxiety disorder, and the RO issued a 
Statement of the Case (SOC) in February 1997.  She perfected 
her appeal on these issues in November 1997.  


REMAND

In her February 1997 NOD, the veteran requested that she be 
scheduled for a hearing before a hearing officer at the local 
office.  She was scheduled to appear at a hearing on March 
10, 1997 at 3:00 p.m.  In a letter from the RO dated February 
25, 1997, she was informed of the date and time of the 
hearing.  She was also advised that a written request showing 
good cause as to why she could not make the scheduled 
appointment was required if she wished to reschedule the 
hearing.  On March 11, 1997, the hearing officer entered a 
handwritten notation on a copy of this letter that was in the 
veteran's claim's folder.  He wrote that the "[v]eteran 
arrived near closing of business.  NCDVA did not bring to 
hearing & they said no request to reschedule."  In a March 
1997 Supplemental Statement of the Case (SSOC), the hearing 
officer reported that the veteran did not appear for her 
personal hearing, and confirmed the denial of her claims.  

In his informal hearing presentation, the veteran's 
representative remarked that the veteran was scheduled to 
testify at a personal hearing in March 1997.  He asserted 
that the hearing officer's conclusion in the SSOC that she 
failed to report for that hearing was false.  Although she 
was late for the hearing, she did, in fact, appear.  He 
further asserted that it was not clear why the hearing 
officer could not conduct the hearing, despite the late 
appearance, or reschedule it for another time.  The 
representative did not specifically indicate that the veteran 
wished to reschedule her hearing at this time; however, he 
requested that the Board comment as to whether the veteran 
was afforded due process by virtue of the conduct of the RO.  

Under 38 C.F.R. § 20.700 (1998), a hearing on appeal will be 
granted if a veteran, or a veteran's representative acting on 
his or her behalf, expresses a desire for the veteran to 
appear in person.  In the present case, the veteran clearly 
expressed her interest in appearing at a personal hearing.  
Nevertheless, she did not report on time for the hearing, and 
there is no indication in the record that she provided an 
explanation for her lateness.  There is also no indication 
that she requested that the hearing be rescheduled.  However, 
the hearing officer's notation that the "NCDVA" did not 
bring her to the hearing and reported no request to 
reschedule is problematic because the NCDVA is not her named 
representative.  The record indicates that the veteran's 
chosen representative is The American Legion.  As such, the 
NCDVA had no authority to act on her behalf in relating that 
there was no request to reschedule the hearing.  Accordingly, 
the Board would be at a loss to argue that the veteran has 
been afforded due process at this time, and concludes that 
the case must be returned to the RO for further development.  

In light of the foregoing, the case is REMANDED to the RO for 
the following:  

1.  The RO should schedule the veteran 
for a personal hearing before a hearing 
officer at the local office, and the 
veteran and her representative should be 
notified of the date and time of such 
hearing.  If the veteran does not wish to 
appear at such hearing, she or her 
representative should promptly notify the 
RO.  She is further advised that she 
should report to the scheduled hearing 
promptly.  

2.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
any of the determinations are adverse to 
the veteran, she and her representative 
should be furnished a Supplemental 
Statement of the Case, and given an 
opportunity to respond before the case is 
returned to the Board for further review.

The veteran need take no action until she is notified, but 
she may furnish additional evidence and argument while the 
case is in remand status.  Quarles v. Derwinski, 3 Vet.App 
129, 141 (1992); Booth v. Brown, 8 Vet.App. 109 (1995).  By 
this REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purpose of this REMAND is to further develop the 
record and ensure due process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


